



Exhibit 10.1

--------------------------------------------------------------------------------

THE NEW HOME COMPANY INC.
2016 INCENTIVE AWARD PLAN

--------------------------------------------------------------------------------

STOCK OPTION GRANT NOTICE
The New Home Company Inc. (the “Company”) has granted to the participant listed
below (“Participant”) the stock option (the “Option”) described in this Stock
Option Grant Notice (the “Grant Notice”), subject to the terms and conditions of
the Amended and Restated 2016 Incentive Award Plan (as amended from time to
time, the “Plan”) and the Stock Option Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice or
the Agreement have the meanings given to them in the Plan.
Participant:
 
 
Grant Date:
 
 
Exercise Price per Share:
 
 
Shares Subject to the Option:
 
 
Final Expiration Date:
[Can be no later than 10th anniversary of Grant Date]
 
Vesting Commencement Date:
 
 
Vesting Schedule:
The Option granted hereby (the “Grant Amount”) shall vest in respect of
one-third of the Shares subject thereto on each of the first, second and third
anniversaries of the Grant Date, (a) rounding up to the nearest whole Share on
the first anniversary, (b)(i) if immediately following the vesting on the first
anniversary, there is an odd number of unvested Shares subject to the Option
remaining, rounding up to the nearest whole Share on the second anniversary and
(ii) if immediately following the vesting on the first anniversary, there is an
even number of unvested Shares subject to the Option remaining, rounding down to
the nearest whole Share on the second anniversary and (c) rounding down to the
nearest whole Share on the third anniversary; subject to the terms of the
Agreement. To the extent the foregoing rounding procedures would result an
aggregate number of Shares granted that is not equal to the Grant Amount, the
Company shall cause the Shares to vest as nearly as possible to one-third of the
Shares subject to the Grant at each anniversary such that each vest has a whole
number of Shares and results in an aggregate amount of Shares granted to
Participant that is equal to the Grant Amount.
 
Type of Option
[Incentive Stock Option/Non-Qualified Stock Option]
 
 
 
 







US-DOCS\105690866.3

--------------------------------------------------------------------------------




By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
THE NEW HOME COMPANY INC.
PARTICIPANT
By:
   
   
Name:
   
[Participant Name]
Title:
   
 
 






STOCK OPTION AGREEMENT
ARTICLE I.
GENERAL
1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Defined Terms.      Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.
(a)    “Cause” shall have the meaning provided in an applicable employment or
other service agreement between the Company (or its Subsidiaries or affiliates)
and Participant if such an agreement exists and contains a definition of Cause,
or, if no such agreement exists or such agreement does not contain a definition
of Cause, then Cause shall mean the occurrence of any of the following
conditions:
(i)    conviction or plea of guilty or nolo contendere to a charge of commission
of a felony or a misdemeanor involving moral turpitude;
(ii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Participant’s status as a Service Provider that are
materially injurious to the Company, monetarily or otherwise;
(iii)    Participant’s material breach of any Company policy; or
(iv)    Participant’s ongoing willful refusal to follow the proper and lawful
directions of the Company after a written demand for substantial performance is
delivered to Participant by the Company that specifically identifies the manner
in which the Company believes that Participant has refused to follow its
instructions and Participant’s failure to cure such refusal not later than 30
days following his or her receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Company.
(b)    “CIC Protection Period” shall mean on or within 24 months following a
Change in Control.
(c)    “Disability” shall mean Participant’s absence for a period of 120
consecutive business days or 180 days in a 365 day period as a result of
incapacity due to a physical or mental condition, illness or injury, such
determination to be made by a physician mutually acceptable to the Company and
Participant or Participant’s legal representative (such acceptance not to be
unreasonably withheld) after such physician has completed an examination of
Participant.
(d)    “Retirement” shall mean Participant’s Separation from Service, other than
as a result of Participant’s death or termination by the Company for Cause, on
or after the first anniversary of the Grant Date and Participant has (i)
attained at least 65 years of age, and (ii) completed at least five consecutive
years of service as an employee of the Company.
(e)    “Separation from Service” shall mean Participant’s “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code.
(f)    “Severance Agreement” shall mean an applicable employment, severance or
other agreement between the Company (or its Subsidiaries or affiliates) and
Participant if such an agreement exists and contains severance payments and/or
benefits upon a qualifying termination of service in connection with a Change in
Control.
ARTICLE II.    
PERIOD OF EXERCISABILITY
2.1    Vesting; Commencement of Exercisability.
(a)    Except as otherwise provided in Sections 2.1(b)-(e) below, the Option
will vest and become exercisable according to the vesting schedule in the Grant
Notice (the “Vesting Schedule”).
(b)    Subject to Section 2.1(d), in the event that Participant experiences a
Termination of Service due to a termination by the Company without Cause, by
Participant for Good Reason (as defined in a Severance Agreement, and if and
only if such agreement exists between Participant and the Company), or due to
Participant’s death or Disability, then the Option shall vest and become
exercisable with respect to the number of Shares underlying the Option that
would have become vested and exercisable on the first vesting date after such
Termination of Service, had Participant remained in service through such date.
(c)    In the event that Participant experiences a Termination of Service due to
Participant’s Retirement, then the Option shall vest and become exercisable with
respect to the number of Shares underlying the Option equal to (i) the number of
Shares underlying the Option that would have become vested and exercisable on
the first vesting date after such Termination of Service, had Participant
remained in service through such date, multiplied by (ii) the product of (A)
1/12, and (B) the number of whole months between the vesting date immediately
preceding such Termination of Service and the date of termination.
(d)    Notwithstanding Section 2.1(b), in the event that Participant experiences
a Termination of Service due to a termination by the Company without Cause or by
Participant for Good Reason (as defined in a Severance Agreement, and if and
only if such agreement exists between Participant and the Company), in either
case, during the CIC Protection Period, then the Option shall vest and become
exercisable in full as of the date of termination.
(e)    Except as provided above in Sections 2.1(b)-(d), in the event that
Participant experiences a Termination of Service for any reason, and
notwithstanding anything in the Grant Notice, the Plan or this Agreement to the
contrary, unless the Administrator otherwise determines, the Option will
immediately expire and be forfeited as to any portion that is not vested and
exercisable as of Participant’s Termination of Service. For the avoidance of
doubt, if Participant has no Severance Agreement which provides for rights upon
a Termination of Service by Participant for Good Reason, such Participant shall
not be entitled to any accelerated vesting of Participant’s Options under this
Section 2.1 upon a Termination of Service by Participant for Good Reason.
2.2    Duration of Exercisability. The Vesting Schedule is cumulative. Any
portion of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.
2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:
(a)    The final expiration date in the Grant Notice;
(b)    Except as the Administrator may otherwise approve, the expiration of
three months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death, Disability or Retirement;
(c)    Except as the Administrator may otherwise approve, the expiration of one
year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and
(d)    Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.
ARTICLE III.    
EXERCISE OF OPTION
3.1    Person Eligible to Exercise. During Participant’s lifetime, only
Participant may exercise the Option. After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.
3.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the Plan at any time prior to the time the Option
or portion thereof expires, except that the Option may only be exercised for
whole Shares.
3.3    Tax Withholding.
(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Award. The number of Shares
which may be so withheld or surrendered shall be limited to the number of Shares
which have a fair market value (determined by the Company in its sole
discretion) on the date of withholding no greater than the aggregate amount of
such liabilities based on the maximum statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares. The Company and the Subsidiaries do
not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.
ARTICLE IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the person entitled to exercise the
Option) at Participant’s last known mailing address, email address or facsimile
number in the Company’s personnel files. By a notice given pursuant to this
Section, either party may designate a different address for notices to be given
to that party. Any notice will be deemed duly given when actually received, when
sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, when delivered by a nationally
recognized express shipping company or upon receipt of a facsimile transmission
confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.6    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company, as may be
amended from time to time.
4.7    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b‑3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.
4.8    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
4.9    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.10    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the Option, as and when exercised pursuant to the terms hereof.
4.11    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
4.12    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
4.13    Incentive Stock Options. If the Option is designated as an Incentive
Stock Option:
(a)    Participant acknowledges that to the extent the aggregate fair market
value of shares (determined as of the time the option with respect to the shares
is granted) with respect to which stock options intended to qualify as
“incentive stock options” under Section 422 of the Code, including the Option,
are exercisable for the first time by Participant during any calendar year
exceeds $100,000 or if for any other reason such stock options do not qualify or
cease to qualify for treatment as “incentive stock options” under Section 422 of
the Code, such stock options (including the Option) will be treated as
non-qualified stock options. Participant further acknowledges that the rule set
forth in the preceding sentence will be applied by taking the Option and other
stock options into account in the order in which they were granted, as
determined under Section 422(d) of the Code. Participant also acknowledges that
if the Option is exercised more than three months after Participant’s
Termination of Service, other than by reason of death or disability, the Option
will be taxed as a Non-Qualified Stock Option.
(b)    Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made (a) within two years from the Grant
Date or (b) within one year after the transfer of such Shares to Participant.
Such notice will specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.
* * * * *






US-DOCS\105690866.3